DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 and 3-18 are pending.
The objections to the claims have been corrected and the objections are withdrawn.
The provisional Double Patenting rejection has been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-18 are rejected as failing to comply with the enablement requirement because they are directed towards limitations that are not adequately described in the specification. Claim 1 recites “wherein the processor is configured to retrieve the boot program code from the first memory area, and to execute the boot program code in order to start execution of the operating system, wherein the processor is configured to terminate execution of the boot program code while the operating system is being executed by the processor; wherein the processor is configured to re-execute the boot program code while the operating system is being executed in order to cryptographically encrypt the data upon the basis of the cryptographic keys stored in the second memory area.”  The specification repeats this claim language in paragraphs [76-77] but does not further describe when or why the boot code is terminated while the OS is executed or how the boot code is re-executed while the OS is operating. In paragraphs [26-29] re-execution of boot code is described as occurring while the operating system is exchanging data.  It is not explained how this occurs, since a re-execution of boot code would reboot the system and the operating system. The drawings do not describe or show these events/limitations at all. Neither the specification nor the drawings provide any disclosure of the detailed functional behavior of this claim limitation, nor do they provide any additional description.

The Examiner submits that the claims are sufficiently broad so as to read upon any and all embodiments of a processor system that could conceivably perform the claimed functions. However, the specification fails to provide any guidance beyond the highest level of functionality, and no indication of the internal composition and/or timing. Within the electrical arts, it is generally not necessary for a disclosure to provide a detailed specification for every electronic component, as a patent need not teach, and preferably omits, what is well known in the art. Well-known electronic components and functions (an ALU, an adder, a multiplexer, a PLL, etc.) need not require a detailed disclosure, and could have been disclosed as part of the claimed circuitry without loss of enablement. However, the Examiner submits that the functions recited in the claims are not well-known electronic functions. They are specific functions that are particular to the Applicant's invention, and thus would have necessitated additional disclosure in order to enable an embodiment comprising electronic circuitry.

Furthermore, the Examiner notes MPEP 2164.06(a)(1):
A disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be nonenabling in In reGunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976), where there was no indication in the specification as to whether the parts represented by boxes were “off the shelf” or must be specifically constructed or modified for applicant’s system. Also, there were no details in the specification of how the parts should be interconnected, timed and controlled so as to obtain the specific operations desired by the applicant. In In reDonohue, 550 F.2d 1269, 193 USPQ 136 (CCPA 1977), the lack of enablement was caused by lack of information in the specification about a single block labeled “LOGIC” in the drawings. See also Union Pac. Res. Co. v. Chesapeake Energy Corp., 236 F.3d 684, 57 USPQ2d 1293 (Fed. Cir. 2001) (Claims directed to a method of determining the location of a horizontal borehole in the earth failed to comply with enablement requirement of 35 U.S.C. 112 because certain computer programming details used to perform claimed method were not disclosed in the specification, and the record showed that a person of skill in art would not understand how to “compare” or “rescale” data as recited in the claims in order to perform the claimed method.).

Based on MPEP 2164.06(a)(1), and also the Examiner's prior arguments regarding the breadth of the claims (BRI covers any and all circuits capable of performing the functions), the level of one of ordinary skill in the art (i.e., well-known electronic circuits would have been understood by PHOSITA without detailed disclosure), and the amount of direction provided by the inventor (claimed functions are specific functions particular to the invention, and require additional disclosure for circuit implementations), the Examiner maintains that it would not have been possible for one of ordinary skill in the art to make the claimed invention apart from undue experimentation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “re-execute the boot program while the operating system is being executed”.  When a boot program is re-executed, the boot program is rerun. Rerunning the boot program would reboot the system including the operating system. So, it is unclear how the boot program can be re-executed but leave the operating system running.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. The Applicant’s representative argues the U.S.C 112(a) and 112(b) rejections. The Examiner respectfully disagrees with the arguments.
Regarding the U.S.C. 112(a) rejection, the Applicant argues that invention is enabled because “one of ordinary skill in the art would understand and interpret amended claim 1 such that a first run of the boot program code is executed for starting the operating system and that the first run of the boot program code is terminated after starting the operating system. Further runs, i.e. re-executions of the boot program code are then performed for cryptographic operations, for example, based on an API access request as described above, while the operation system is being executed.” and specifically citing paragraphs [12] and [105-106].  This analysis looks at the claim limitations in a piecemeal fashion rather than the claims in their entirety. As recited above in the rejection, claim 1 recites two key points: “the boot program code being configured to start execution of the operating system when executed by the processor, the boot program code being further configured for performing a cryptographic operation when the boot program code is executed by the processor;” and “wherein the processor is configured to re-execute the boot program code”. In the broadest reasonable interpretation and using the meaning of “boot program code” (as interpreted as a term of the art involved in starting up an electronic device from power off or low power and loading the operating system), the claim language recites that the boot program code “starts” the operating system when it is run, therefore when re-executing the boot program code the operating system must be started again. It is therefore not possible to have “the processor is configured to re-execute the boot program code while operating system is being executed” or to have “the processor is configured to re-execute the boot program code while the operating system is exchanging data over the communication interface in order to cryptographically encrypt data for sending or decrypt received data upon the basis of the cryptographic keys stored in the second memory area.” Additionally, paragraphs [12], [105-106] do not clarify this contradiction. Paragraph [12] discusses enabling “a secure boot code” to be available for the OS. Paragraph [105] describes using a secure boot manager for a “security support request” and paragraph [106] then “executes the requested service routine”. It appears from these paragraphs that a portion or subroutine of the boot program code is executed when the security support request occurs but not the entire boot program code.  Therefore. the Applicant’s arguments are not persuasive and the rejection is maintained.
Regarding the U.S.C. 112(b) rejection, the Applicant’s representative argues that the claim language is understandable but “specifies different functionalities of the execution and re-execution of the boot program code”. It is true that the claim language is understandable in a literal sense but the claim language, under broadest reasonable interpretation, contradicts itself. If in the first limitation, the boot program code starts the execution of the operating system. Then, to re-execute the boot program code one must restart the operating system. Therefore, when stating “the processor is configured to re-execute the boot program code while operating system is being executed” or to have “the processor is configured to re-execute the boot program code while the operating system is exchanging data over the communication interface in order to cryptographically encrypt data for sending or decrypt received data upon the basis of the cryptographic keys stored in the second memory area.”, contradicts what is expected to happen based on the claim limitations. The boot program cannot both restart and maintain operation of the OS while re-executing the boot program code. Therefore, the claim language is unclear and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 1, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187